Title: To Alexander Hamilton from Gouverneur Morris, 10 April 1792
From: Morris, Gouverneur
To: Hamilton, Alexander



Dear Hamilton.
London 10 April 1792.

I din’d the Day before Yesterday tête a tête with the Russian Minister Count Woranzow who is a very sensible and well inform’d Man. In the Course of an Interesting Conversation after Dinner your Name was Mention’d and he exprest a Desire to see your various Reports to Congress. These he means to transmit to his Brother who is the Minister of Commerce in Russia in Order to undeceive him with Respect to the United States. You will not only oblige me but do a very useful Thing if you will transmit those Reports with any other useful Information in an Envelope directed to the Count de Woranzow Minister plenipo: from the Court of Russia. You can send it to the American Consul here to be deliverd but chuse a private Ship for the Conveyance.
The Count to shew the Importance of spreading such Information told me that when he came to this Country beleiving as he did in Mr Pitts Integrity he readily adopted the State given to him of our Country which was as poor and despicable as need be. He says that he is cur’d of his Confidence in Mr. Pitt having detected him in asserting most seriously upon his Honor and laying his Hand upon his Breast things which were absolutely false. But that the Impressions made with Respect to America still exist to our Prejudice in many Places. He says that Mr Pitt had at one time he beleives some Disposition to make a commercial Treaty with us but that the Arguments used by Lord Sheffield and the Indisposition of some of his Colleagues had changed this Intention. That he may have return’d lately towards his former Mode of thinking in Consequence of our prosperous Situation but that we should be very much on our Guard and especially against Corruption which is one of his usual Weapons. He says that Mr Pitt in the late Armament finding that he would not basely betray the Interest of his Sovereign had the Insolence to threaten him (thro a third Person) with the Loss of his Place. He replied in the same Way that he considered his Flatteries and Threats as equally contemptible That as to the Charge of intriguing with Opposition he neither avowd nor disavow’d any Thing being amenable only to his own Sovereign. But that supposing a british Minister to be so weak and vain as to compromise in the Parade of useless Armament the essential Interests of his Country and that Peace and good Understanding which he had been sent to cultivate between the two Nations it would best fulfill the Objects of his Appointment to counteract the Measures of such a Minister. The End of this curious kind of second Hand Dialogue was an Apology from Mr Pitt disavowing the first Message but in such Way as confirmd the Belief of it & therefore only shew’d the poorness of the Denial. Expede Herculem. This Anecdote will I think not be useless to you.
Adieu   I am always yours
Gouv Morris
